SUMMARY ORDER
Petitioner Jiang Dian Yong (“Jiang”), petitions for review of an order of the BIA denying a motion to reopen Jiang’s BIA proceedings. This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006). We assume the parties’ familiarity with the facts and procedural history of the case.
The BIA acted within its discretion in denying Jiang’s motion to reopen. Motions to reopen must be accompanied by newly available, material evidence in the form of affidavits or other evidentiary material. See 8 C.F.R. § 1003.2(c)(1) (2002); see also 8 U.S.C. § 1229a(c)(6)(B) (2000) (“The motion to reopen ... shall be supported by affidavits or other evidentiary material.”); Zhao v. United States Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.2001) (“[Motions to reopen] must state what new facts would be proven at a hearing and be supported by affidavits or other evidentiary material.”). As the BIA correctly observed, Jiang failed to submit an affidavit or any other evidence in support of a valid ground for reopening. The BIA, therefore, reasonably denied Jiang’s motion. See INS v. Jong Ha Wang, 450 U.S. 139, 143, 101 S.Ct. 1027, 67 L.Ed.2d 123 (1981) (finding that court of appeals erred in reversing BIA’s denial of motion to reopen *125deportation proceeding where alien’s allegations were not supported by affidavit or evidentiary material).
Accordingly, the petition for review is hereby DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).